Case: 6:17-cr-00036-CHB-HAI Doc #: 205 Filed: 06/26/20 Page: 1 of 1 - Page ID#: 3830


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )          No. 6:17-CR-36-CHB-HAI
                                                 )
 v.                                              )                   ORDER
                                                 )
                                                 )
 RODNEY SCOTT PHELPS,                            )
                                                 )
        Defendant.                               )
                                       *** *** *** ***
        The United States has filed a motion to revoke Defendant Rodney Scott Phelps’s release.

 D.E. 202. Defendant filed a response objecting to the government’s motion. D.E. 203. The motion

 has been referred to the undersigned for disposition. D.E. 204. Accordingly, and having been

 sufficiently advised, IT IS HEREBY ORDERED that a teleconference to discuss the status of

 the government’s motion is SCHEDULED to occur on Wednesday, July 1, 2020, at 4:00 p.m.

 The call (based in London) will be on the record and for counsel only.

        To join the teleconference, the parties are DIRECTED to call AT&T Teleconferencing at

 1-888-675-2535, to enter Access Code 8810053 (followed by “#”), and, when requested, enter the

 Security Code 1736 (followed by “#”).

        This the 26th day of June, 2020.
